Title: Thomas Jefferson to Christopher Clark, 14 September 1815
From: Jefferson, Thomas
To: Clark, Christopher


          
            Dear Sir
             Poplar forest Sep. 14. 15
          
          I have to acknolege the reciept of your kind letter and meant on Sunday next to have the pleasure of calling on you; alone, as I then expected: but I am joined here by a couple of friends who wish to go on also to the Natural bridge. one of them, a mr Correa is one of the most learned men of the age, and particularly fond of botany; one of the best & plainest, unassuming men in the world. the other is mr Francis Gilmer, son of the late Dr Gilmer, who accompanies mr Correa for the benefit of the instruction he may get from him. they would th be very glad to  pass two days in exploring the botany of the peaks of Otter; and I have to ask your hospitality for them those two days. they will give you no trouble but of a morning & evening, as they will be out in their rambles all day. I shall go on to the bridge where they will join me. and from thence they go on Southwardly and I shall return by Petit’s gap. in these proposed movements of ours, we beg not interfere with your necessary business. I know that this is the season of the courts and that you are obliged to attend them. we shall dine at Liberty on Sunday and be with you in the evening in time for me to examine the grounds for measuring the height of the mountain. if I find them suitable I should bring proper instruments with me in October & or November, and make the actual admeasurement then. I salute you with friendship & respect.
          Th: Jefferson
        